  Case 17-36858       Doc 28     Filed 02/12/19 Entered 02/12/19 08:48:09             Desc Main
                                   Document     Page 1 of 3


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


In re: Saquorria Anderson
                                              )                  17 B 36858
                                              )
                 Debtor(s)                    )          Judge A. Benjamin Goldgar


                 NOTICE OF MOTION AND CERTIFICATE OF SERVICE


 Saquorria Anderson                                         David M Siegel
 4174 Continental Drive                                     790 Chaddick Drive
 Waukegan, IL 60087                                         Wheeling, IL 60090


     Please take notice that on March 1, 2019, at 10:00 a.m., a representative of this office shall
appear before the Honorable Judge A. Benjamin Goldgar or any other Bankruptcy Judge who
may preside in his place and stead, at North Branch Court, 1792 Nicole Lane, Round Lake
Beach, IL 60073 and present this motion.

     Your rights may be affected. You should read these papers carefully and discuss them
with your attorney.

      I certify that this office caused a copy of this notice to be delivered to the above listed
debtor by depositing it in the U.S. Mail at 801 Warrenville Road, Lisle, Illinois 60532 and to all
other listed parties electronically via the Court’s CM/ECF system on February 12, 2019.


                                                         /s/ Glenn Stearns
                                                         For Glenn Stearns, Trustee


       MOTION TO DISMISS AND REQUEST FOR A 180 DAY BAR TO REFILING

     Now Comes Glenn Stearns, Chapter 13 Trustee, requesting dismissal of the above case

with a 180 Day bar to Refiling pursuant to 11 U.S.C. Sections 109 (g), 1307(c) and 349(a) and in

support thereof, states the following:

       1. On December 13, 2017 the debtor filed a petition under Chapter 13.
Case 17-36858     Doc 28     Filed 02/12/19 Entered 02/12/19 08:48:09             Desc Main
                               Document     Page 2 of 3


    2. This is the debtor’s fourth Chapter 13 filing in four years.

    3. A summary of the debtor’s prior case filings is shown below.

      Case             Filed                                  Outcome
   13 B 36384       9/13/2013      Converted to Chapter 7 after confirmation.
                                   Unsecured creditors received $549.
   15 B 29748       8/31/2015      Dismissed without confirmation.
                                   Unsecured creditors received $0.
   16 B 04848       2/16/2016      Voluntarily dismissed after confirmation.
                                   Unsecured creditors received $0.



    4. In the current case the debtor’s modified plan filed February 28, 2018 (Doc 20) was

       confirmed on March 9, 2018.

    5. The debtor’s plan requires him to make payments of $150 monthly for a minimum 36

       months.

    6. The debtor has made plan payments totaling $1,021.53.

    7. The accrued default under the plan of $928 is equal to just over six plan payments,

       another plan payment will come due on February 13, before this motion is presented.

    8. The debtor’s last plan payment posted on July 24, 2018.

    9. The debtor is in material default of the terms of her confirmed plan.

    10. Unsecured creditors have received no distributions in the current case.

    11. The debtor has failed to prosecute this case.

    12. The debtor’s failure to comply with the Bankruptcy Code and properly prosecute this

       case in debtor’s fourth Chapter 13 filing in four years demonstrates that the debtor has

       filed this case in bad faith and has no ability or intention to complete a Chapter 13

       plan.
  Case 17-36858       Doc 28     Filed 02/12/19 Entered 02/12/19 08:48:09             Desc Main
                                   Document     Page 3 of 3


       13. Section 349(a) allows a bankruptcy court to bar future filings if cause exists to do so.

       14. Dismissal with prejudice is proper for bad faith, serial filing cases. In re Standfield,

           152 B. R. 528 (Bankr. N.D. Ill 1993). In re Herrera, 194 B.R. 178 (Bankr. N.D. Ill

           1996).



     WHEREFORE, the Trustee prays that this case be dismissed for cause pursuant to Section

1307 (c) and the debtor barred from filing any other bankruptcy case for 180 days pursuant to

Sections 109 (g) and 349(a), and for such other and further relief as this court deems proper.


                                              Respectfully Submitted;
                                              Glenn Stearns, Trustee

                                              /S/ Glenn Stearns
                                              By: Glenn Stearns


Glenn Stearns, Chapter 13 Trustee
801 Warrenville Road, Suite 650
Lisle, IL 60532-4350
(630) 981 3888
